NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          DEC 4 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

YVETTE CASTANEDA,                                No. 13-15159

               Plaintiff - Appellant,            D.C. No. 2:12-cv-01856-SRB

  v.
                                                 MEMORANDUM*
MARGARET BURTON-CAHILL, in her
official capacity as Justice of the Peace,
AKA Meg Burton-Hall; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Yvette Castaneda appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action alleging federal and state law claims

arising from a state court proceeding related to her dog. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Sadoski v. Mosley, 435 F.3d 1076,

1077 n.1 (9th Cir. 2006) (dismissal under Fed. R. Civ. P. 12(b)(6)); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28

U.S.C. § 1915(e)(2)(B)). We affirm.

      The district court properly dismissed Castaneda’s federal and state law

claims against defendants Burton-Cahill and Ore because they are entitled to

judicial immunity under federal and Arizona law. See Ashelman v. Pope, 793 F.2d

1072, 1075 (9th Cir. 1986) (en banc) (“Judges and those performing judge-like

functions are absolutely immune from damage liability for acts performed in their

official capacities.”); Acevedo v. Pima Cnty. Adult Prob. Dep’t., 690 P.2d 38, 40

(Ariz. 1984) (setting forth the doctrine of absolute judicial immunity in Arizona);

Hernandez v. Maricopa County, 673 P.2d 341, 343 (Ariz. Ct. App. 1983) (justices

of the peace are entitled to judicial immunity). Moreover, Castaneda failed to

allege facts sufficient to show that Burton-Cahill and Ore acted in the clear absence

of all jurisdiction. See O’Neil v. City of Lake Oswego, 642 F.2d 367, 369-70 (9th

Cir. 1981) (discussing the distinction between acts taken “in clear absence of all

jurisdiction” and those taken merely “in excess of jurisdiction”); In re Alexander,

300 P.3d 536, 546 (Ariz. 2013) (“A judge loses [] immunity only when acting in a

non-judicial capacity or in complete absence of all jurisdiction.” ).


                                           2                                    13-15159
       The district court properly dismissed Castaneda’s federal claims against

defendant Hunter because Castaneda failed to allege facts sufficient to show that

Hunter acted under color of state law. See Simmons v. Sacramento Cnty. Superior

Court, 318 F.3d 1156, 1161 (9th Cir. 2003) (private parties do not generally act

under color of state law for 42 U.S.C. § 1983 purposes, and conclusory allegations

that a private party conspired with a state actor to deprive plaintiff of constitutional

rights are insufficient to state a claim).

       The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Castaneda’s remaining state law claims against

Hunter. See 28 U.S.C. § 1367(c)(3) (a district court may decline to exercise

supplemental jurisdiction once it has “dismissed all claims over which it has

original jurisdiction”).

       We reject as without merit Castaneda’s contention that the district court

prematurely dismissed Castaneda’s claims against Burton-Cahill and Hunter before

they were served. See 28 U.S.C. § 1915(e)(2)(B) (court shall dismiss at any time if

it determines that the action fails to state a claim on which relief may be granted or

that the action seeks monetary relief from a defendant who is immune).

       AFFIRMED.




                                             3                                    13-15159